Case 1:20-cr-00195-RBW Document1 Filed 09/17/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term
Grand Jury Sworn in on December 6, 2019

UNITED STATES OF AMERICA CRIMINAL NO.
V. VIOLATIONS:
JEFFREY HENRY WILLIAMSON Counts 1 and 3: 18 U.S.C. § 876(c)
(Mailing a Threatening
Defendant. Communication)

Count 2: 18 U.S.C. § 115(a)(1)(A)
(Retaliating against a Federal Official
by Threatening a Family Member)

 

INDICTMENT
THE GRAND JURY CHARGES:
At all times relevant to ‘this Indictment unless otherwise indicated:

*

‘ - BACKGROUND

»

*

1. The United States Attorney’s Office for the District of Columbia (“USAO-DC”) is
responsible for enforcing the criminal laws of the United States and the District of Columbia when
offenses are committed in the District of Columbia. The USAO-DC is headquartered at 555 4"
Street NW in Washington, D.C.

2. The USAO-DC employs Assistant United States Attorneys (“AUSAs’”) who are
responsible for prosecuting those who are alleged to have committed criminal violations of the
laws of the United States or the District of Columbia. An AUSA’s official duties include, among
other things, investigating suspected criminal violations, presenting evidence to a grand jury,
charging alleged offenders with violations of the law, presenting evidence to the factfinder during
trial, and arguing to the factfinder why that evidence supports a conclusion that the alleged offender

]
Case 1:20-cr-00195-RBW Document1 Filed 09/17/20 Page 2 of 5

is guilty of the charged crime beyond a reasonable doubt.

By The Federal Bureau of Investigation (“FBI”) is an intelligence-driven and threat-
focused national security organization with federal law enforcement responsibilities. The FBI is
headquartered in Washington, D.C. and has field offices in cities throughout the United States,
including Denver, CO.

4, The FBI employs Special Agents whose official duties include, among other things,
investigating suspected violations of federal criminal law, issuing citations for minor violations of
federal criminal law, and arresting individuals for any federal offense committed in their presence
or when they have reasonable grounds to believe that the person to be arrested has committed, or
is committing, a felony violation of federal criminal law.

5. Since in or about 1990, Victim 1 has served as an AUSA employed by the USAO-
DC.

6. Since in or about 2002, Victim 2 has served as a Special Agent employed by the
FBI in its Denver, CO field office.

A Between in or about 2014 and in or about 2015, Victim 1 prosecuted Defendant
JEFFREY HENRY WILLIAMSON for one count of retaliating against a federal official by
threatening to murder the official, in violation of 18 U.S.C. § 115(a)(1)(B). This prosecution was
the result of a call to 911 in which WILLIAMSON threatened to murder Victim 2. Victim 1, in
performing his official duties as an AUSA, presented evidence to a federal grand jury and argued
at trial that WILLIAMSON threatened Victim 2 in retaliation for Victim 2’s prior performance
of his official duties as an FBI Special Agent.

8. After the conclusion of his trial, WILLIAMSON wrote and sent letters to Victim

1 expressing WILLIAMSON’s disagreement with Victim 1’s argument about the motivation for
Case 1:20-cr-00195-RBW Document1 Filed 09/17/20 Page 3 o0f5

WILLIAMSON ’s threat on the 911 call.

9, Between in or about February 2019 and in or about July 2019, WILLIAMSON
wrote and sent a series of letters to Victim 1 that included threats to murder members of Victim
1’s family and Victim 2. Specifically:

a. On or about February 27, 2019, WILLIAMSON wrote, in part,

“All of the above BOP/Govt misconduct + violation of my civil rights has
caused me nightmares, especially the govt gang stalking program. I
dreamed I paid a private investigator $100 to find out where you live +
murdered your entire family due to the govt misconduct/coverup [. . .] This
prosecution is a sham. You and the rogue + dirty govt officers created these
circumstances and engaged in a coverup. And, that caused me to have a
nightmare of murdering your family. How does that make you feel? There
will be justice / you made a terrible mistake / Jeff Williamson”

b. On or about June 26, 2019, WILLIAMSON wrote, in part,

“(Victim 1], the following BOP staff gang stalking + harassment as well as

at Butner FCI #1 has caused me nightmares of shooting FBI agent [Victim
2] in his head with a 300 mag sniper rifle at 300 yards like a deer”

COUNT ONE
18 U.S.C. § 876(c)
(Mailing a Threatening Communication)

10. The allegations set forth in paragraphs 1 through 9 of this Indictment are realleged
and incorporated by reference.

11. On or about February 27, 2019, in the District of Columbia, and elsewhere, the
defendant,

JEFFREY HENRY WILLIAMSON

knowingly caused to be delivered by the Postal Service, according to the directions thereon, a

communication, dated February 27, 2019, addressed to Victim 1, who is a Federal law enforcement

officer, at “[Victim 1], US Attorneys [sic] Office, 555 4" Street, Washington, D.C. 20012,” and
Case 1:20-cr-00195-RBW Document1 Filed 09/17/20 Page 4of5

containing a threat to murder a member of Victim 1’s family for the purpose of issuing a threat or
with knowledge that the communication would be viewed as a threat.

All in violation of Section 876(c) of Title 18 of the United States Code.

COUNT TWO
18 U.S.C. § 115(a)(1)(A)
(Retaliating Against a Federal Official by Threatening a Family Member)

12. The allegations set forth in paragraphs 1 through 9 of this Indictment are realleged
and incorporated by reference.

13. On or about February 27, 2019, in the District of Columbia, and elsewhere, the
defendant,

JEFFREY HENRY WILLIAMSON

did threaten to murder an immediate family member of Victim 1, who is a Federal law enforcement
officer, with intent to retaliate against Victim 1 on account of the performance of his official duties.

All in violation of Section 115(a)(1)(A) of Title 18 of the United States Code.

COUNT THREE
18 U.S.C. § 876(c)
(Mailing a Threatening Communication)

14. The allegations set forth in paragraphs 1 through 9 of this Indictment are realleged
and incorporated by reference.

15. On or about June 26, 2019, in the District of Columbia, and elsewhere, the
defendant,

JEFFREY HENRY WILLIAMSON

knowingly caused to be delivered by the Postal Service, according to the directions thereon, a

communication, dated June 26, 2019, addressed to Victim 1, who is a Federal law enforcement

officer, at “US Attorneys [sic] Office, Atn [sic]: [Victim 1], 555 4 St. NW, Washington, D.C.
Case 1:20-cr-00195-RBW Document1 Filed 09/17/20 Page 5of5

20012,” and containing a threat to murder Victim 2 for the purpose of issuing a threat or with
knowledge that the communication would be viewed as a threat.

All in violation of Section 876(c) of Title 18 of the United States Code.

A TRUE BILL

 

FOREPERSON DATE

COREY R. AMUNDSON
Chief, Public Integrity Section
Criminal Division

U.S. Department of Justice

   

 

JORDAW/DICKSON) ~
WILL J. GULLOTTA

Trial Attorneys, Public Integrity Section
Criminal Division

U.S. Department of Justice
